Citation Nr: 0209526	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  00-03 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for 
bursitis of the hips.

2.  The propriety of the initial 0 percent (noncompensable) 
evaluation assigned following the grant of service connection 
for bilateral calcaneal spurs.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to June 
1995.  

These matters came to the Board of Veterans' Appeals (Board) 
from a November 1997 decision that, inter alia, granted the 
claims for service connection for bursitis of both hips and 
for bilateral calcaneal spurs.  A noncompensable rating was 
assigned for each disability, effective September 18, 1997.  
A notice of disagreement was received in November 1998, and 
the statement of the case was issued in January 2000.  A 
substantive appeal, in which the veteran stated that he did 
not want a hearing, was filed in February 2000.  

By rating action of March 2000, the RO assigned a 10 percent 
initial evaluation for bursitis of the hips, effective 
September 18, 1997.  As a 10 percent evaluation is not the 
maximum rating available for this disability, the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, as 
the veteran has disagreed with the initial evaluations 
assigned following the grant of service connection for 
bursitis of the hips and for bilateral calcaneal spurs, the 
Board has recharacterized these issues as involving the 
propriety of the initial rating assigned for each disability, 
in accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In the November 1997 decision, the RO granted the claim of 
entitlement to service connection for fracture of the 
maxilla.  In the November 1998 notice of disagreement, the 
veteran's representative raised the issue of a rating for a 
left cheek scar resulting from the surgery and treatment of 
the maxilla fracture.  Since that issue has not been 
adjudicated, the Board refers it back to the RO for an 
appropriate action.  


FINDINGS OF FACT

1.  Since September 18, 1997, the veteran's hip bursitis has 
been manifested by pain on prolonged standing and walking, 
stiffness, and limited motion affecting each hip. 

2.  Since September 18, 1997, the veteran's calcaneal spurs 
of each foot has not resulted in limitation of motion; 
however, pain on prolonged walking and standing, could, 
conceivably, result in functional loss not shown objectively.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for 
bursitis of the right hip have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.14, 4.21, 4.25, 4.27, 4.31, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Codes 5003, 5019-5099, 5250, 5251, 
5252, 5253, 5254, 5255 (2001). 

2.  The criteria for an initial rating of 10 percent for 
bursitis of the left hip have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.14, 4.21, 4.25, 4.27, 4.31, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Codes 5003, 5019-5099, 5250, 5251, 
5252, 5253, 5254, 5255 (2001). 

3.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an initial 10 percent rating for 
right foot calcaneal spurs have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.14, 4.21, 4.27, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010-5099, 5270, 5271, 5272, 5273, 
5274, 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284 
(2001). 

4.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for an initial 10 percent rating for left 
foot calcaneal spurs have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.14, 4.21, 4.27, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010-5099, 5270, 5271, 5272, 5273, 
5274, 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283, 5284 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal at this time, as all notification and 
development action needed to render a fair decision on those 
claims has been accomplished.

Through the January 2000 statement of the case and the March 
2000 supplemental statement of the case, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and provided ample opportunity to submit information and 
evidence.  Moreover, because, as explained below, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claims, to include arranging 
for the veteran to undergo appropriate VA examinations, which 
conducted in October 1999 and January 2000.  The RO has also 
appropriately surmised that there are no treatment records to 
be obtained.  When the veteran initially filed his claim in 
September 1997, he did not indicate the receipt of treatment 
other than during service.  Also, the January 2000 VA 
examination report reflects the veteran's indication that he 
does not receive treatment for the disabilities at issue in 
this case.  The Board notes that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

I.  Factual Background

The service medical records document the diagnosis and 
treatment of calcaneal spurs and bursitis of the hips.  

On September 18, 1997, VA received the veteran's claim of 
service connection for calcaneal spurs and bursitis of the 
hips.  By rating action of November 1997, service connection 
was granted for each of these disabilities and both were 
assigned noncompensable ratings, effective September 18, 
1997.  

X-rays of the veteran's hips and feet were taken in October 
1999.  X-rays of the feet were negative for fracture or 
dislocation, and there was a medium sized plantar spur 
formation bilaterally.  Bony or soft tissue abnormalities 
were not seen.  The examiner reported an impression of 
bilateral calcaneal plantar spur formation.  X-rays of the 
hips did not reveal fracture or dislocation.  There were no 
bony or joint abnormalities, and the examiner reported an 
impression of normal bilateral hip series.  

A VA orthopedic examination was conducted in January 2000.  
It was noted that the veteran was working as a science 
applications international corporation under contract with a 
state agency.  The examiner commented that the claims folder 
was not available for review.  The veteran complained that 
since service, he continued to experience pain related to the 
feet.  He complained of dull pain.  His feet start to hurt 
when he walks more than two miles and if he stands for a long 
time.  The feet do not hurt when he is resting.  The veteran 
denied weakness or stiffness, swelling, heat or redness.  He 
also denied fatigability, lack of endurance, and 
incoordination.  Regarding treatment, the veteran indicated 
that he endures the pain.  Since he does not take medication, 
the veteran does not run and cannot walk great distances.  
Flare-ups are caused by long distance walking and last 3 to 6 
hours.  Walking is a precipitating factor, with rest as an 
alleviating factor.  He does not use crutches, braces, canes 
or corrective shoes.  He had not undergone surgery.  He did 
note that he wears corrective pads for cushioning in his 
feet, but not braces.  Regarding the effects on his 
occupation and daily activities, the veteran reported that he 
no longer runs and he can no longer walk great distances.  

On examination, the feet were warm and dry, and there were no 
visible lesions or fungus.  The following was noted for 
active and passive ranges of motion for the right foot: 0 to 
20 degrees dorsiflexion; 0 to 45 degrees plantar flexion; no 
varus or valgus angulation; inversion 0 to 30 degrees; and 0 
to 15 degrees eversion.  For the left foot, the following was 
reported: 0 to 20 degrees dorsiflexion; 0 to 45 degrees 
plantar flexion; no varus or valgus angulation; inversion 0 
to 30 degrees; and eversion 0 to 15 degrees.  The joint was 
not painful on motion.  The examiner did not find objective 
evidence of painful motion, edema, instability, weakness or 
tenderness.  His gait was normal.  There were no callosities, 
breakdown or unusual shoe wear.  The examiner did not see any 
skin or vascular changes.  The veteran's posture was normal 
on standing, squatting, supination, pronation and rising on 
toes and heels.  The examiner did not see any hammertoes, 
high arches, claw feet or other deformities.  The subjective 
complaints were specific to the joints.  

Regarding the hips, the veteran reported that the pain is 
significant when he is required to stand for a long time or 
with walking.  He has light hip pain all of the time and 
reported that bad hip pain can last from 24 to 36 hours, and 
fade back into a light pain.  He complained of stiffness in 
the morning with flare-ups, and denied weakness.  The veteran 
also denied having any swelling, heat, redness, instability, 
giving way, locking or fatigability, and lack of endurance.  
He has used rest, but no medications as treatment.  Walking 
and standing a long time causes flare-ups.  Rest is an 
alleviating factor.  He was not using crutches, braces, canes 
or corrective shoes.  He had not undergone surgery or 
suffered an injury.  The examiner indicated that recurrent 
subluxation and dislocation did not apply, and that 
inflammatory arthritis had not been diagnosed.  Regarding the 
effects on the veteran's occupation and daily activities, the 
examiner found that he cannot run and his walking is limited 
by severe pain if he goes beyond approximately two miles.  

The examiner noted that a goniometer was used in active and 
passive range of motion.  The following was noted for the 
right hip: 0 to 90 degrees active flexion; 0 to 90 degrees 
passive flexion; 0 to 30 degrees extension; 0 to 25 degrees 
adduction; 0 to 45 degrees abduction; abnormal rotation with 
0 to 50 degrees actively and passively; and internal rotation 
of 0 to 40 degrees.  Left hip range of motion was as follows: 
0 to 115 degrees active range of motion on flexion; passively 
0 to 95 degrees stopped by pain; 0 to 30 degrees on 
extension; 0 to 25 degrees on adduction; 0 to 45 degrees on 
abduction; 0 to 60 degrees on external rotation; and 0 to 40 
degrees on internal rotation.  

The examiner reported diagnoses of calcaneal spurs 
bilaterally, as well as bilateral chronic hip dysfunction of 
unknown etiology.  

By rating action of March 2000, an increased (compensable) 
rating of 10 percent was assigned for bursitis of the hips, 
effective September 18, 1997.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

Here, each of the disabilities at issue is rated under 
Diagnostic Code 5099, which represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.71a.  See 38 C.F.R. §§ 4.20, 4.27 (2001).  
Each disability also is rated, by analogy, under diagnostic 
codes which provide for evaluating the disability as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In this case, the veteran is in disagreement with the initial 
ratings assigned for the bilateral hip and bilateral foot 
disabilities.  Thus the Board must consider, for each 
disability, whether a higher rating is warranted at any time 
since the effective date of the grant of service connection.  
See Fenderson, 12 Vet. App. at 126.  Based upon a review of 
the evidence, detailed and discussed below, the Board finds 
that at no time since September 18, 1997, there was in 
increase or decrease in severity that would suggest the need 
for staged rating for any of the disabilities under 
consideration. 



1.  Bursitis of the Hips

Service connection is currently in effect for bursitis of the 
hips, rated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5019-5099 (2000).  Under 
Diagnostic Code 5019, bursitis is rated as degenerative 
arthritis based on limited motion of the affected parts.  
Diagnostic codes that contemplate limited hip motion include 
5250, 5251, 5252, and 5253.  

Diagnostic Code 5250 provides a minimum rating of 60 percent 
for favorable hip ankylosis in flexion at an angle between 20 
and 40 degrees and slight adduction or abduction.  A 70 
percent rating is assigned for intermediate hip ankylosis.  A 
maximum rating of 90 percent is assigned for unfavorable hip 
ankylosis, characterized as extremely unfavorable ankylosis, 
the foot not reaching ground, crutches necessitated.  

Here, the Board will not apply Diagnostic Code 5250 as 
ankylosis has not been demonstrated.  Although it is clear 
that the bursitis affects each hip, including some limited 
motion, the clinical findings and complaints of record do not 
demonstrate that the degree of impairment or limited motion 
is comparable to ankylosis.  For instance, the primary 
complaints include pain when standing or walking for a long 
time and morning stiffness with flare-ups, and it was pointed 
out on the examination that the veteran has not been using 
crutches, braces, canes or corrective shoes for the bursitis 
of the hips. 

Diagnostic Code 5251 contemplates limitation of thigh 
extension.  A sole rating of 10 percent when extension is 
limited to 5 degrees.  

Diagnostic Code 5252 contemplates limitation of thigh 
flexion, and a 10 percent rating is assigned when it is 
limited to 45 degrees.  Flexion limited to 30 degrees is 
rated as 20 percent disabling.  When flexion is limited to 20 
degrees, a 30 percent rating is assigned.  A maximum rating 
of 40 percent is assigned when flexion is limited to 10 
degrees.  

Diagnostic Code 5253 contemplates impairment of the thigh.  A 
10 percent rating is assigned for limited rotation of the 
thigh manifested by the inability to toe-out more than 15 
degrees for the affected leg.  A 10 percent rating is also 
assigned for limited adduction manifested by the inability to 
cross the legs.  A maximum rating of 20 percent is assigned 
for limited abduction manifested by motion lost beyond 10 
degrees.  

On examination, right hip flexion was 0 to 90 degrees, both 
actively and passively.  Left hip flexion was 0 to 115 
degrees actively and stopped by pain at 95 degrees on passive 
motion.  Clearly, the degrees shown on examination are 
greater than the 45 degrees limited thigh flexion required 
for a 10 percent rating under Diagnostic Code 5252.  The same 
is true with respect to extension.  On examination, each hip 
demonstrated extension of 0 to 30 degrees, which is more than 
extension limited to 5 degrees that is required for a 10 
percent rating under Diagnostic Code 5251.  

The clinical findings do not show, and the veteran has not 
alleged, that he cannot cross his legs.  Therefore, the 
limited adduction manifested by the inability to cross the 
legs required for a 10 percent rating under Diagnostic Code 
5253 has not been demonstrated.  On examination, the right 
hip demonstrated what was described as "abnormal" rotation, 
but the degrees reported were 0 to 50 degrees actively and 
passively, which is greater than the inability to toe-out as 
required for a 10 percent rating.  Also, for the left hip, 
external rotation was 0 to 60 degrees, clearly there is the 
ability to toe-out.  For both hips, abduction was 0 to 45 
degrees, which is considered normal and clearly does not 
indicate limited abduction manifested by motion lost beyond 
10 degrees.  See 38 C.F.R. § 4.71, Plate II (2001).  

Clearly, considerations of the diagnostic codes that 
contemplate limited hip motion do not result in the 
assignment of a compensable rating.  However, the Board finds 
that, in view of the fact that the veteran experiences some 
limitation of motion, with pain, a 10 percent rating is 
assignable for each major joint as prescribed under 
Diagnostic Code 5003.  The hips are considered major joints.  
See 38 C.F.R. § 4.45(f) (2001).  Therefore, a 10 percent 
rating is assigned for the right hip, and a 10 percent rating 
for the left hip.  

However, more, than the 10 percent evaluation for each hip is 
not assignable.  As indicated above, none of the diagnostic 
codes governing limitation of motion of the hips provides a 
basis for any compensable evaluation, and there are no other 
diagnostic codes under which to evaluate the right and left 
hip disabilities.  Furthermore, there is no indication that 
either hip disability is so exceptional or unusual, with such 
related factors as marked interference with employment, or 
repeated hospitalization, so as to warrant more than the 
initial 10 percent evaluation for each hip on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

Under these circumstances, an initial 10 percent, but no 
higher, evaluation for each hip disability is warranted.  

2.  Bilateral Calcaneal Spurring

Service connection is currently in effect for bilateral 
calcaneal spurs, rated as noncompensable under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5099-5010 (2001).  
Diagnostic Code 5010 contemplates arthritis due to trauma and 
substantiated by x-ray findings, and provides for rating the 
disability as degenerative arthritis under Diagnostic Code 
5003.  As noted above, degenerative arthritis is rated based 
on the limitation of motion of the affected part.  

Provisions in the rating schedule which are potentially 
applicable include Diagnostic Codes 5270 (ankylosis of the 
ankle), 5271 (limitation of ankle motion), and 5272 
(ankylosis of the subastragalar or tarsal joint).  

Here, the Board finds that Diagnostic Codes 5270, 5271 and 
5272 are not applicable.  The clinical findings and 
complaints are negative for limited motion.  The VA 
examination revealed normal motion of both feet, as 
dorsiflexion was 0 to 20 degrees bilaterally and plantar 
flexion was 0 to 45 degrees bilaterally.  See 38 C.F.R. 
§ 4.71, Plate II (2001).  Furthermore, the joint was not 
painful on motion, and the examiner did not find evidence of 
edema, instability, weakness or tenderness.  Additionally, 
the veteran's gait was normal.  The Board notes that such 
findings also indicate that there the additional 
considerations as set forth in DeLuca are not for application 
here.

Here, the primary complaint related to the feet involves 
pain, and increased pain on prolonged walking, not limited 
motion.  Therefore, for the purposes of applying Diagnostic 
Code 5003, ratings used in the absence of limitation of 
motion will be considered.  However, in this case, the 
disability does not involve a major or minor joint.  
Therefore, the Board will apply Diagnostic Code 5284.  

Diagnostic Code 5284 contemplates foot injuries.  A 10 
percent rating is assigned when the injury is moderate.  
Moderately severe foot injuries are rated as 20 percent 
disabling, and a maximum rating of 30 percent is assigned for 
severe foot injuries.  A notation following this Diagnostic 
Code provides that a 40 percent rating is to be assigned with 
actual loss of use of the foot.  

While limited motion has not objectively been demonstrated in 
this case, there is the matter of the discomfort caused by 
pain, which could, conceivably, result in functional loss 
beyond that which is shown objectively.  See 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca.  Under these circumstances, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that a minimum initial rating of 10 
percent rating for each foot (for overall moderate foot 
disability), under Diagnostic Code 5284, is warranted.  

However, the record presents no basis for assignment of more 
than a 10 percent evaluation for each foot.  Since the 
veteran has not sought or required continued medical 
attention, and the pain is alleviated by rest, it is 
reasonable to conclude that the condition is not moderately 
severe, as required for a 20 percent rating under Diagnostic 
Code 5284.  Furthermore, in view of the fact that the 
veteran's service-connected disabilities only involve 
calcaneal spurs, and there are no other significant findings, 
there is no other applicable diagnostic code under which an 
evaluation in excess of 10 percent for either foot disability 
could be assigned.  See Diagnostic Codes Diagnostic Code 
5273-5283.  Furthermore, there is no indication that either 
foot disability is so exceptional or unusual, with such 
related factors as marked interference with employment, or 
repeated hospitalization, so as to warrant more than the 
initial 10 percent evaluation for each hip on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

Under these circumstances, an initial 10 percent, but no 
higher, evaluation for each foot disability is warranted.  


ORDER

An initial 10 percent rating for right hip bursitis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

An initial 10 percent rating for left hip bursitis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial 10 percent rating for calcaneal spurs of the right 
foot is granted, subject to the subject to the laws and 
regulations governing the payment of monetary benefits.

An initial 10 percent rating for calcaneal spurs of the left 
foot is granted, subject to the subject to the laws and 
regulations governing the payment of monetary benefits.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

